Citation Nr: 0114535	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  98-19 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a right knee fracture with arthritis.



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
February 1947.

This appeal arises from a September 1998 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which, in pertinent part, assigned a 
20 percent disability rating for a right knee disability, 
effective from March 20, 1998.  
FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right knee disability is currently 
manifested by recent clinical findings flexion to 110 
degrees, X-ray evidence of mild degenerative arthritis and 
chondrocalcinosis consistent with calcium pyrophosphate 
deposition disease (CPDD), and subjective complaints of pain. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for residuals of a right knee fracture with arthritis have 
not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §  4.1, 4.7, 4.14, 4.40, 4.45,38 
C.F.R. § 4.71a, Diagnostic Codes 5257, 5262 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The veteran essentially contends that a 20 percent rating for 
his arthritic right knee disability does not accurately 
reflect the severity of his disability.  The Board is 
satisfied that all relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A of the VCAA.  The Board does 
not know of any additional relevant evidence, which is 
available.  The Board also finds that requirements regarding 
notice, which must be provided to the veteran pursuant to the 
VCAA, have been satisfied by the November 1998 statement of 
the case and the subsequent supplemental statements of the 
case provided to the veteran by the RO.  The May and December 
1998 and April 2000 VA examination reports, which evaluated 
the status of the veteran's right knee disability, are 
adequate for rating purposes and there is no further duty to 
assist the veteran with the development of his increased 
rating claim.

In an October 1993 rating decision, the veteran was granted 
service connection for a right knee disability, characterized 
as residuals of a right knee fracture with arthritis, and 
assigned a 10 percent disability rating, effective from March 
1993.  In a September 1998 decision, the subject of this 
appeal, the RO increased the veteran's right knee disability 
rating to 20 percent and it has remained unchanged.

That decision was based on a May 1998 VA examination, at 
which the veteran reported that he received a shrapnel wound 
to the right knee during World War II and that he always had 
limping and pain in the right knee.  He added that his knee 
always had a tendency to give away, which ultimately caused 
him to fall and fracture his right hip.  The veteran 
complained of pain, stiffness and giving away of the right 
knee, along with pain and limited motion of the right hip.  
On examination, the veteran walked with a gait that was 
bilaterally antalgic greater to the right.  Right knee range 
of motion was painful in its entirety of -10 to 95 degrees.  
There was tenderness to palpation of the medial joint line.  
X-rays of the right knee revealed the presence of 
calcification of the medial meniscus, as well as evidence of 
an older fracture deformity of the proximal fibula, the 
location of the fracture corresponded to evidence of shrapnel 
injury in that area.  The diagnosis was chondrocalcinosis of 
the right knee with degenerative joint disease.
VA outpatient and inpatient treatment reports from December 
1996 to May 1999 show only one treatment record where the 
veteran complained of right hip and leg pain for three weeks, 
but denied injury.  The impression was osteoarthritis.  VA 
hospitalization during this period was for other disorders.

At a December 1998 VA examination, the veteran used a cane 
and complained of moderate pain at night and stated that he 
did not use any narcotics for the pain.  He added that his 
right knee was never dislocated or subluxed but the pain was 
constant in nature on his right knee as well as his right 
hip.  On examination, tenderness was noted medially lying 
laterally along the joint line.  Range of motion of the right 
knee was to 130 degrees with stable valgus varus stress as 
well as anterior drawer.  His flexors and extensors of the 
right knee were 5/5.  X-rays showed mild degenerative joint 
disease of the right knee.

VA outpatient treatment reports from August 1999 to February 
2000 show no treatment for his right knee disability.

At an April 2000 VA examination, no abnormality of the 
veteran's gait was detected.  On examination, there was a 
tiny circular scar on the internal aspect of the lower right 
knee and on the lateral aspect there was a plus or minus 
visible similar tiny circular scar.  Right knee flexion was 
to 110 degrees and the examiner added that the veteran had 
full flexion and extension of both knees.  Lackman, McMurray, 
anterior and posterior drawer tests were negative for both 
knees.  There was no pain on palpation of the knees.  Both 
knee jerks were normal and equal.  Knee X-rays showed 
bilateral mild degenerative arthritis and chondrocalcinosis 
consistent with CPDD with a small exostosis noted arising 
from the proximal right tibia.  The diagnosis was 
degenerative joint disease of both knees with chondromalacia. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1.  However, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board observes that the veteran complained of pain and 
has been diagnosed with arthritis.  Under Diagnostic Code 
5010, arthritis due to trauma, substantiated by X-ray 
findings, shall be rated as arthritis, degenerative under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2000).  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  

The Board notes, however, that the veteran's right knee 
disability has been rated, by analogy, as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5262, 
pertaining to impairment of tibia and fibula.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2000).  Diagnostic Code 5262 
provides a 20 percent rating for malunion of the tibia with 
moderate knee or ankle disability; a 30 percent rating is 
warranted for malunion with marked knee or ankle disability; 
and a 40 percent evaluation is assignable if there is 
evidence of impairment of the tibia and fibula, nonunion, 
with loose motion, requiring a brace.  The Board also has 
considered a rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, which provides a 20 percent rating for moderate knee 
impairment; and a 30 percent rating with evidence of severe 
knee impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2000).

Based on a review of the evidence of record, summarized 
above, the Board agrees with the RO that the veteran's right 
knee disability picture closely approximates the criteria 
required for a 20 percent rating, reflecting moderately 
disabling symptomatology under either Diagnostic Code 5262 or 
5257.  38 C.F.R. §§ 4.3, 4.7.  In that regard, the Board 
notes that although the medical evidence of record reflects 
nearly full range of motion for the right knee, see 38 C.F.R. 
§ 4.71, Plate II (0 to 140 degrees), the veteran has 
complained of constant pain in his right knee.  At the May 
1998 examination, the veteran walked with a gait that was 
bilaterally antalgic greater to the right; right knee range 
of motion was painful in its entirety of -10 to 95 degrees 
and there was tenderness to palpation of the medial joint 
line.  But at the December 1998 examination, although the 
veteran used a cane and complained of moderate pain at night, 
he stated that he did not use any narcotics for the pain and 
that his right knee had never dislocated or subluxed.  On 
examination, tenderness was noted medially lying laterally 
along the joint line and right knee range of motion was to 
130 degrees.  However, at the most recent April 2000 
examination, no abnormality of the veteran's gait was 
detected.  Right knee flexion was to 110 degrees and the 
examiner added that the veteran had full flexion and 
extension of both knees.  (The Board observes that this 
finding is inconsistent)  Lackman, McMurray, anterior and 
posterior drawer tests were negative for both knees.  There 
was no pain on palpation of the knees.  Both knee jerks were 
normal and equal.  Knee X-rays showed bilateral mild 
degenerative arthritis and chondrocalcinosis consistent with 
CPDD with a small exostosis noted arising from the proximal 
right tibia.  In short, the Board finds that in light of the 
veteran's fairly good range of motion and subjective 
complaints of pain in his right knee, no more than a 20 
percent rating is warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257 and 5262.

Further, the Board does not find that the evidence warrants a 
rating in excess of 20 percent.  In the absence of evidence 
of flexion limited to 15 degrees or less (Diagnostic Code 
5260), or extension limited to 20 degrees or more (Diagnostic 
Code 5261), there is no basis to assign a higher rating based 
on limited motion of the right knee.  Moreover, although 
there was some evidence of pain in May 1998, there now is not 
evidence of swelling, effusion, edema, subluxation, laxity, 
instability, or other more severely disabling knee impairment 
or marked knee or ankle disability attributed to symptoms 
consistent with a rating in excess of 20 percent under 
Diagnostic Codes 5257 and 5262.

The Board finds that the veteran's complaints of pain in the 
knee are contemplated in the 20 percent rating.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996) (38 C.F.R. §§ 4.40 and 
4.45, with respect to pain, are inapplicable to ratings under 
Diagnostic Codes 5257 and 5262 because these diagnostic codes 
are not predicated on loss of range of motion).  Furthermore, 
the Board acknowledges the VA X-ray evidence of record 
reflects mild degenerative arthritis.  However, in the 
absence of compensable limitation of motion in the right 
knee, as provided under Diagnostic Codes 5260 and 5261, there 
is no basis to assign a separate evaluation for arthritis.  
See generally See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998).

Finally, considering the veteran's right knee disability 
under related diagnostic code provisions, the Board notes 
that the record is devoid of any evidence of ankylosis 
(Diagnostic Code 5256) or dislocated semilunar cartilage 
(Diagnostic Code 5258).  Therefore, there is no basis for a 
higher rating under other related diagnostic code provisions.  
In short, the Board finds that a rating in excess of 20 
percent is not warranted and there is no basis to assign a 
higher rating at this time.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's service-connected right 
knee disability has resulted in frequent hospitalizations or 
caused marked interference in his employment beyond that 
accounted for by the assigned rating.  The Board is therefore 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a rating in excess of 20 
percent.  In reaching this decision, the Board acknowledges 
that the VA is statutorily required to resolve the benefit of 
the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2000).


ORDER

A rating in excess of 20 percent for residuals of a right 
knee fracture with arthritis is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

